EXHIBIT 10.6




ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of the 21st
day of December, 2010, by THE ENTITIES SET FORTH ON SCHEDULE A ATTACHED HERETO,
each having an office at 2901 Butterfield Road, Oak Brook, Illinois 60523
(collectively, “Indemnitor”), in favor of JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, a banking association chartered under the laws of the United States
of America, having an address at 383 Madison Avenue, New York, New York 10179
(together with its successors and assigns, “Indemnitee”) and the other
Indemnified Parties (defined below).

RECITALS:

A.

Indemnitee is prepared to make a loan (the “Loan”) to Indemnitor in the original
principal amount of $25,000,000.00 pursuant to a Loan Agreement of even date
herewith between Indemnitor and Indemnitee (as the same may hereafter be
amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, the “Loan Agreement”), which Loan shall be evidenced
by that certain Promissory Note of even date herewith given by Indemnitor in
favor of Indemnitee in the original principal amount of TWENTY FIVE MILLION AND
NO/100 DOLLARS ($25,000,000.00) (such Promissory Note, together with all
extensions, renewals, replacements, restatements or modifications thereof, the
“Note”).

B.

The Loan is secured by, among other things, that certain Mortgage, Assignment of
Leases and Rents and Security Agreement, dated as of the date hereof, given by
Indemnitor to or for the benefit of Indemnitee (such mortgage, as the same may
hereafter be amended, restated, replaced, supplemented, renewed, extended or
otherwise modified from time to time, the “Mortgage”), which Mortgage encumbers
each of the real properties described in Exhibit A attached hereto (collectively
referred to as the “Land”; the Land, together with all structures, buildings and
improvements now or hereafter located on the Land, collectively referred to as
the “Property”).  Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Loan Agreement.

C.

Indemnitee is unwilling to make the Loan unless Indemnitor agrees to provide the
indemnification, representations, warranties, covenants and other matters
described in this Agreement for the benefit of the Indemnified Parties.

D.

Indemnitor is entering into this Agreement to induce Indemnitee to make the
Loan.

AGREEMENT:

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants, covenants and agrees for the benefit of
the Indemnified Parties as follows:

1.

Environmental Representations And Warranties.  Except as otherwise disclosed by
those certain Phase I environmental reports (or Phase II environmental reports,
if





required) in respect of the Property delivered to Indemnitee by Indemnitor
(collectively referred to below as the “Environmental Report”), copies of which
have been provided to Indemnitee, Indemnitor represents and warrants that (a)
there are no Hazardous Substances (defined below) or underground storage tanks
in, on, or under the Property, except those that are both (i) in compliance with
all Environmental Law (defined below) and with permits issued pursuant thereto
and (ii) fully disclosed to Indemnitee in writing pursuant to the Environmental
Report; (b) there are no past, present or threatened Releases (defined below) of
Hazardous Substances in, on, under or from the Property which have not been
fully remediated in accordance with Environmental Law; (c) there is no threat of
any Release of Hazardous Substances migrating to the Property; (d) there is no
past or present non-compliance with Environmental Law, or with permits issued
pursuant thereto, in connection with the Property which has not been fully
remediated in accordance with Environmental Law; (e) Indemnitor does not know
of, and has not received, any written or oral notice or other communication from
any Person (including but not limited to a Governmental Authority) relating to
Hazardous Substances or Remediation (defined below) thereof, of possible
liability of any Person pursuant to any Environmental Law, other environmental
conditions in connection with the Property, or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing;
and (f) Indemnitor has truthfully and fully provided to Indemnitee, in writing,
any and all information relating to conditions in, on, under or from the
Property that is known to Indemnitor and that is contained in files and records
of Indemnitor, including but not limited to any reports relating to Hazardous
Substances in, on, under or from the Property and/or to the environmental
condition of the Property.

2.

Environmental Covenants.  Indemnitor covenants and agrees that:  (a) all uses
and operations on or of the Property, whether by Indemnitor or any other Person,
shall be in compliance with all Environmental Law and permits issued pursuant
thereto; (b) there shall be no Releases of Hazardous Substances in, on, under or
from the Property; (c) there shall be no Hazardous Substances in, on, or under
the Property, except those that are both (i) in compliance with all
Environmental Law and with permits issued pursuant thereto and (ii) fully
disclosed to Indemnitee in writing; (d) subject to a right to contest under
applicable environmental law, provided any such contest stays any enforcement
proceeding by the applicable authority, Indemnitor shall keep the Property free
and clear of all liens and other encumbrances imposed pursuant to any
Environmental Law, whether due to any act or omission of Indemnitor or any other
Person (the “Environmental Liens”); (e) Indemnitor shall, at its sole cost and
expense, fully and expeditiously cooperate in all activities pursuant to Section
3 hereof, including but not limited to providing all relevant information and
making knowledgeable persons available for interviews; (f) Indemnitor shall, at
its sole cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with the Property,
pursuant to any reasonable written request of Indemnitee made in the event that
Indemnitee has a good faith reason to believe based upon credible evidence or
information that an environmental hazard exists on or affects the Property
(including but not limited to sampling, testing and analysis of soil, water,
air, building materials, and other materials and substances whether solid,
liquid or gas), and share with Indemnitee the reports and other results thereof,
and Indemnitee and the other Indemnified Parties shall be entitled to rely on
such reports and other results thereof; (g) Indemnitor shall, at its sole cost
and expense, comply with all reasonable written requests of Indemnitee made in
the event that Indemnitee has a good faith reason to believe based on credible
evidence or information that an environmental hazard exists on or affects the





2




Property to (i) effectuate Remediation of any condition (including but not
limited to a Release of a Hazardous Substance) in, on, under or from the
Property; (ii) comply with any Environmental Law; (iii) comply with any
directive from any Governmental Authority; and (iv) take any other reasonable
action necessary or appropriate for protection of human health or the
environment; (h) Indemnitor shall not do or allow any tenant or other user of
the Property to do any act that materially increases the dangers to human health
or the environment, poses an unreasonable risk of harm to any Person (whether on
or off the Property), impairs or may impair the value of the Property, is
contrary to any requirement of any insurer, constitutes a public or private
nuisance, constitutes waste, or violates any covenant, condition, agreement or
easement applicable to the Property; and (i) Indemnitor shall immediately notify
Indemnitee in writing of (A) any presence or Releases or threatened Releases of
Hazardous Substances in, on, under, from or migrating towards the Property; (B)
any non-compliance with any Environmental Law related in any way to the
Property; (C) any actual or potential Environmental Lien; (D) any required or
proposed Remediation of environmental conditions relating to the Property; and
(E) any written or oral notice or other communication of which any Indemnitor
becomes aware from any source whatsoever (including but not limited to a
governmental entity) relating in any way to Hazardous Substances or Remediation
thereof, possible liability of any Person pursuant to any Environmental Law,
other environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with anything
referred to in this Agreement.

3.

Indemnified Rights/Cooperation and Access.  In the event the Indemnified Parties
have reason to believe that an environmental hazard exists on the Property, upon
reasonable notice to Indemnitor, the Indemnified Parties and any other Person
designated by the Indemnified Parties (including but not limited to any
receiver, any representative of a governmental entity and any environmental
consultant), shall have the right but not the obligation to enter upon the
Property at all reasonable times to assess any and all aspects of the
environmental condition of the Property and its use, including but not limited
to conducting any environmental assessment or audit (the scope of which shall be
determined in Indemnitee’s sole and absolute discretion) and taking samples of
soil, groundwater or other water, air or building materials, and reasonably
conducting other invasive testing.  Indemnitor shall cooperate with and provide
access to the Indemnified Parties and any such Person designated by the
Indemnified Parties.

4.

Indemnification.  Indemnitor covenants and agrees, at its sole cost and expense,
to protect, defend, indemnify, release and hold the Indemnified Parties harmless
from and against any and all Losses (defined below) imposed upon or incurred by
or asserted against any Indemnified Parties and directly or indirectly arising
out of or in any way relating to any one or more of the following:  (a) any
presence of any Hazardous Substances in, on, above, or under the Property; (b)
any past, present or threatened Release of Hazardous Substances in, on, above,
under or from the Property; (c) any activity by Indemnitor, any Person
affiliated with Indemnitor, and any tenant or other user of the Property in
connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other Release, generation, production,
manufacturing, processing, refining, control, management, abatement, removal,
handling, transfer or transportation to or from the Property of any Hazardous
Substances at any time located in, under, on or above the Property; (d) any
activity by Indemnitor, any Person affiliated with Indemnitor, and any tenant or
other user of the Property in connection with any





3




actual or proposed Remediation of any Hazardous Substances at any time located
in, under, on or above the Property, whether or not such Remediation is
voluntary or pursuant to court or administrative order, including but not
limited to any removal, remedial or corrective action; (e) any past, present or
threatened non-compliance or violations of any Environmental Law (or permits
issued pursuant to any Environmental Law) in connection with the Property or
operations thereon, including but not limited to any failure by Indemnitor, any
Person affiliated with Indemnitor, and any tenant or other user of the Property
to comply with any order of any Governmental Authority in connection with any
Environmental Law; (f) the imposition, recording or filing or the threatened
imposition, recording or filing of any Environmental Lien encumbering the
Property; (g) any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in this Agreement;
(h) any past, present or threatened injury to, destruction of or loss of natural
resources in any way connected with the Property, including but not limited to
costs to investigate and assess such injury, destruction or loss; (i) any acts
of Indemnitor, any Person affiliated with Indemnitor, and any tenant or other
user of the Property in arranging for disposal or treatment, or arranging with a
transporter for transport for disposal or treatment, of Hazardous Substances at
any facility or incineration vessel containing such or similar Hazardous
Substances; (j) any acts of Indemnitor, any Person affiliated with any
Indemnitor, and any tenant or other user of the Property in accepting any
Hazardous Substances for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release, or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; (k) any personal injury, wrongful death, or property or other
damage arising under any statutory or common law or tort law theory, including
but not limited to damages assessed for private or public nuisance or for the
conducting of an abnormally dangerous activity on or near the Property; and (l)
any misrepresentation or inaccuracy in any representation or warranty or
material breach or failure to perform any covenants or other obligations
pursuant to this Agreement, the Loan Agreement or the Mortgage.

5.

Duty to Defend and Attorneys and Other Fees and Expenses.  Upon written request
by any Indemnified Party, Indemnitor shall defend same (if requested by any
Indemnified Party, in the name of the Indemnified Party) by attorneys and other
professionals approved by the Indemnified Parties.  Notwithstanding the
foregoing, any Indemnified Parties may, in their sole and absolute discretion,
engage their own attorneys and other professionals to defend or assist them,
and, at the option of such Indemnified Parties, their attorneys shall control
the resolution of any claim or proceeding, provided that no compromise or
settlement shall be entered without Indemnitor’s consent, which consent shall
not be unreasonably withheld.  Upon demand, Indemnitor shall pay or, in the sole
and absolute discretion of the Indemnified Parties, reimburse, the Indemnified
Parties for the payment of reasonable fees and disbursements of attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith.

6.

Definitions.  Capitalized terms used herein and not specifically defined herein
shall have the respective meanings ascribed to such terms in the Loan Agreement.
 As used in this Agreement, the following terms shall have the following
meanings:

The term “Environmental Law” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating





4




to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of other actual or threatened
danger to human health or the environment.  The term “Environmental Law”
includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues: the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Substances Transportation Act; the Resource Conservation and Recovery
Act (including but not limited to Subtitle I relating to underground storage
tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act;
the Toxic Substances Control Act; the Safe Drinking Water Act; the Occupational
Safety and Health Act; the Federal Water Pollution Control Act; the Federal
Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the
National Environmental Policy Act; and the River and Harbors Appropriation Act.
 The term “Environmental Law” also includes, but is not limited to, any present
and future federal, state and local laws, statutes ordinances, rules,
regulations and the like, as well as common law, conditioning transfer of
property upon a negative declaration or other approval of a Governmental
Authority of the environmental condition of the Property; requiring notification
or disclosure of Releases of Hazardous Substances or other environmental
condition of the Property to any Governmental Authority or other Person, whether
or not in connection with transfer of title to or interest in property; imposing
conditions or requirements in connection with permits or other authorization for
lawful activity; relating to nuisance, trespass or other causes of action
related to the environmental conditions of the Property; or relating to wrongful
death, personal injury, or property or other damage in connection with any
environmental condition or use or presence of Hazardous Substances on or at the
Property.

The term “Hazardous Substances” includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables,
explosives, mold, mycotoxins, microbial matter and airborne pathogens (naturally
occurring or otherwise), but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in similar properties for the purposes
of cleaning or other maintenance or operations and otherwise in compliance with
all Environmental Laws.

The term “Indemnified Parties” includes Indemnitee, its designee (whether or not
it is Indemnitee), any Person who is or will have been involved in the
origination of the Loan, any Person who is or will have been involved with the
servicing of the Loan, any Person in whose name the encumbrance created by the
Mortgage is or will have been recorded, any Person who may hold or acquire or
will have held a full or partial interest in the Loan (including, but not
limited to, Investors (defined below) or prospective Investors in the
Securities), as well as custodians, trustees and other fiduciaries who hold or
have held a full or partial interest in the Loan for the benefit of third
parties), any Affiliate of Lender that has filed any registration statement
relating to a Securitization or has acted as the sponsor or depositor in
connection with a Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial





5




purchaser of Securities issued in the Securitization, any other co-underwriters,
co-placement agents or co-initial purchasers of Securities issued in the
Securitization, as well as the respective directors, officers, shareholders,
partners, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires, or will have held, a participation or other full or
partial interest in the Loan or the Property, whether during the term of the
Loan or as a part of or following a foreclosure of the Loan and including, but
not limited to, any successors by merger, consolidation or acquisition of all or
a substantial portion of Indemnitee’s assets and business) and each Person or
entity who Controls any such Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act.

The term “Investors” means collectively, any purchaser, transferee, assignee,
servicer, participant or investor of or in the Loan or the Securities.

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses” includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable attorneys’ fees, engineers’ fees, environmental
consultants’ fees, and investigation costs (including but not limited to costs
for sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), of whatever kind
or nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

The term “Release” with respect to any Hazardous Substance includes but is not
limited to any release, deposit, discharge, emission, leaking, spilling,
seeping, migrating, injecting, pumping, pouring, emptying, escaping, dumping,
disposing or other movement of Hazardous Substances.

The term “Remediation” includes but is not limited to any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance; any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto; any inspection, investigation, study, monitoring, assessment, audit,
sampling and testing, laboratory or other analysis, or evaluation relating to
any Hazardous Substances.

7.

Unimpaired Liability.  The liability of Indemnitor under this Agreement shall in
no way be limited or impaired by, and Indemnitor hereby consents to and agrees
to be bound by, any amendment or modification of the provisions of the Note, the
Loan Agreement, the Mortgage or any other Loan Document to or with Indemnitee by
Indemnitor or any Person who succeeds Indemnitor or any Person as owner of the
Property.  In addition, the liability of Indemnitor under this Agreement shall
in no way be limited or impaired by (i) any extensions of time for performance
required by the Note, the Loan Agreement, the Mortgage or any of the





6




other Loan Documents, (ii) any sale or transfer of all or part of the Property,
(iii) except as provided herein, any exculpatory provision in the Note, the Loan
Agreement, the Mortgage, or any of the other Loan Documents limiting
Indemnitee’s recourse to the Property or to any other security for the Note, or
limiting Indemnitee’s rights to a deficiency judgment against Indemnitor, (iv)
the accuracy or inaccuracy of the representations and warranties made by
Indemnitor under the Note, the Loan Agreement, the Mortgage or any of the other
Loan Documents or herein, (v) the release of Indemnitor or any other Person from
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the other Loan Documents by operation of law,
Indemnitee’s voluntary act, or otherwise, (vi) the release or substitution in
whole or in part of any security for the Loan, or (vii) Indemnitee’s failure to
record the Mortgage or file any UCC financing statements (or Indemnitee’s
improper recording or filing of any thereof) or to otherwise perfect, protect,
secure or insure any security interest or lien given as security for the Loan;
and, in any such case, whether with or without notice to Indemnitor and with or
without consideration.

8.

Enforcement.  The Indemnified Parties may enforce the obligations of Indemnitor
without first resorting to or exhausting any security or collateral or without
first having recourse to the Note, the Loan Agreement, the Mortgage, or any
other Loan Documents or any of the Property, through foreclosure proceedings or
otherwise, provided, however, that nothing herein shall inhibit or prevent
Indemnitee from suing on the Note, foreclosing, or exercising any power of sale
under, the Mortgage, or exercising any other rights and remedies thereunder.
 This Agreement is not collateral or security for the Debt, unless Indemnitee
expressly elects in writing to make this Agreement additional collateral or
security for the Debt, which Indemnitee is entitled to do in its sole and
absolute discretion.  It is not necessary for an Event of Default to have
occurred for the Indemnified Parties to exercise their rights pursuant to this
Agreement.  Notwithstanding any provision of the Loan Agreement, the obligations
pursuant to this Agreement are exceptions to any non-recourse or exculpation
provision of the Loan Agreement; Indemnitor is fully and personally liable for
such obligations, and such liability is not limited to the original or amortized
principal balance of the Loan or the value of the Property.

9.

Survival.  The obligations and liabilities of Indemnitor under this Agreement
shall fully survive indefinitely notwithstanding any termination, satisfaction,
assignment, entry of a judgment of foreclosure, exercise of any power of sale,
or delivery of a deed in lieu of foreclosure of the Mortgage.  Notwithstanding
the provisions of this Agreement to the contrary, the liabilities and
obligations of Indemnitor hereunder shall not apply to the extent that
Indemnitor can prove that such liabilities and obligations arose solely from
Hazardous Substances that:  (a) were not present on or a threat to the Property
prior to the date that Indemnitee or its nominee acquired title to the Property,
whether by foreclosure, exercise of power of sale or otherwise and (b) were not
the result of any act or negligence of Indemnitor or any of Indemnitor’s
affiliates, agents or contractors.

10.

Interest.  Any amounts payable to any Indemnified Parties under this Agreement
shall become immediately due and payable on demand and, if not paid within
thirty (30) days of such demand therefor, shall bear interest at the lesser of
(a) the Default Rate or (b) the maximum interest rate which Indemnitor may by
law pay or the Indemnified Parties may charge and collect, from the date payment
was due, provided that the foregoing shall be subject to the provisions of
Article 4 of the Note.





7




11.

Waivers.  

(a)

Indemnitor hereby waives (i) any right or claim of right to cause a marshaling
of Indemnitor’s assets or to cause Indemnitee or the other Indemnified Parties
to proceed against any of the security for the Loan before proceeding under this
Agreement against Indemnitor; (ii) and relinquishes all rights and remedies
accorded by applicable law to indemnitors or guarantors, except any rights of
subrogation which Indemnitor may have, provided that the indemnity provided for
hereunder shall neither be contingent upon the existence of any such rights of
subrogation nor subject to any claims or defenses whatsoever which may be
asserted in connection with the enforcement or attempted enforcement of such
subrogation rights including, without limitation, any claim that such
subrogation rights were abrogated by any acts of Indemnitee or the other
Indemnified Parties; (iii) the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or the other Indemnified Parties; (iv) notice of
acceptance hereof and of any action taken or omitted in reliance hereon; (v)
presentment for payment, demand of payment, protest or notice of nonpayment or
failure to perform or observe, or other proof, or notice or demand; and (vi) all
homestead exemption rights against the obligations hereunder and the benefits of
any statutes of limitations or repose.  Notwithstanding anything to the contrary
contained herein, Indemnitor hereby agrees to postpone the exercise of any
rights of subrogation with respect to any collateral securing the Loan until the
Loan shall have been paid in full.

(b)

INDEMNITOR AND INDEMNITEE HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN
EVIDENCED BY THE NOTE, THE APPLICATION FOR THE LOAN EVIDENCED BY THE NOTE, THE
NOTE, THE MORTGAGE, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR
OMISSIONS OF ANY INDEMNIFIED PARTIES IN CONNECTION THEREWITH.

12.

Subrogation.  Indemnitor shall take any and all reasonable actions, including
institution of legal action against third parties, necessary or appropriate to
obtain reimbursement, payment or compensation from such Person responsible for
the presence of any Hazardous Substances at, in, on, under or near the Property
or otherwise obligated by law to bear the cost.  The Indemnified Parties shall
be and hereby are subrogated to all of Indemnitor’s rights now or hereafter in
such claims.

13.

Indemnitor’s Representations and Warranties.  Indemnitor represents and warrants
that:

(a)

if Indemnitor is a corporation, a limited liability company, a statutory trust
or partnership, it has the full corporate/ limited liability company/
partnership/ trust power and authority to execute and deliver this Agreement and
to perform its obligations hereunder; the execution, delivery and performance of
this Agreement by Indemnitor has been duly and validly authorized; and all
requisite corporate/ limited liability company/ partnership/ trust action has
been taken by Indemnitor to make this Agreement valid and binding upon
Indemnitor, enforceable in accordance with its terms;





8




(b)

if Indemnitor is a corporation, a limited liability company, a statutory trust
or a partnership, its execution of, and compliance with, this Agreement is in
the ordinary course of business of Indemnitor and will not result in the breach
of any term or provision of the charter, by-laws, partnership, operating or
trust agreement, or other governing instrument of Indemnitor or result in the
breach of any term or provision of, or conflict with or constitute a default
under, or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which Indemnitor or
the Property is subject, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Indemnitor or the Property is
subject;

(c)

to the best of Indemnitor’s knowledge, there is no action, suit, proceeding or
investigation pending or threatened against it which, either in any one instance
or in the aggregate, may result in any material adverse change in the business,
operations, financial condition, properties or assets of Indemnitor, or in any
material impairment of the right or ability of Indemnitor to carry on its
business substantially as now conducted, or in any material liability on the
part of Indemnitor, or which would draw into question the validity of this
Agreement or of any action taken or to be taken in connection with the
obligations of Indemnitor contemplated herein, or which would be likely to
impair materially the ability of Indemnitor to perform under the terms of this
Agreement;

(d)

it does not believe, nor does it have any reason or cause to believe, that it
cannot perform each and every covenant contained in this Agreement;

(e)

to the best of Indemnitor’s knowledge, no approval, authorization, order,
license or consent of, or registration or filing with, any governmental
authority or other person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and

(f)

this Agreement constitutes a valid, legal and binding obligation of Indemnitor,
enforceable against it in accordance with the terms hereof.

14.

No Waiver.  No delay by any Indemnified Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver of any such privilege,
power or right.

15.

Notice of Legal Actions.  Each party hereto shall, within five (5) business days
of receipt thereof, give written notice to the other party hereto of (i) any
notice, advice or other communication from any Governmental Authority or any
source whatsoever with respect to Hazardous Substances on, from or affecting the
Property, and (ii) any legal action brought against such party or related to the
Property, with respect to which Indemnitor may have liability under this
Agreement.  Such notice shall comply with the provisions of Section 18 hereof.

16.

Examination of Books and Records.  The Indemnified Parties and their accountants
shall have the right to examine the records, books, management and other papers
of Indemnitor which reflect upon its financial condition, at the Property or at
the office regularly maintained by Indemnitor where the books and records are
located.  The Indemnified Parties and their accountants shall have the right to
make copies and extracts from the foregoing records and other papers.  In
addition, at reasonable times and upon reasonable notice, the Indemnified





9




Parties and their accountants shall have the right to examine and audit the
books and records of Indemnitor pertaining to the income, expenses and operation
of the Property during reasonable business hours at the office of Indemnitor
where the books and records are located.

17.

Taxes.  Indemnitor has filed all federal, state, county, municipal, and city
income and other tax returns required to have been filed by it and has paid all
taxes and related liabilities which have become due pursuant to such returns or
pursuant to any assessments received by it.  Indemnitor has no knowledge of any
basis for any additional assessment in respect of any such taxes and related
liabilities for prior years.

18.

Notices.  All notices or other written communications hereunder shall be made in
accordance with Section 10.6 of the Loan Agreement.  

19.

Duplicate Originals; Counterparts.  This Agreement may be executed in any number
of duplicate originals and each duplicate original shall be deemed to be an
original.  This Agreement may be executed in several counterparts, each of which
counterparts shall be deemed an original instrument and all of which together
shall constitute a single Agreement.  The failure of any party hereto to execute
this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

20.

No Oral Change.  This Agreement, and any provisions hereof, may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of Indemnitor or any Indemnified Party, but
only by an agreement in writing signed by the party against whom enforcement of
any modification, amendment, waiver, extension, change, discharge or termination
is sought.

21.

Headings, Etc.  The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

22.

Number and Gender/Successors and Assigns.  All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person referred to may require.  Without limiting
the effect of specific references in any provision of this Agreement, the term
“Indemnitor” shall be deemed to refer to each and every Person comprising an
Indemnitor from time to time, as the sense of a particular provision may
require, and to include the heirs, executors, administrators, legal
representatives, successors and assigns of Indemnitor, all of whom shall be
bound by the provisions of this Agreement, provided that no obligation of
Indemnitor may be assigned except with the written consent of Indemnitee.  Each
reference herein to Indemnitee shall be deemed to include its successors and
assigns.  This Agreement shall inure to the benefit of Indemnified Parties and
their respective successors and assigns forever.

23.

Release of Liability.  Any one or more parties liable upon or in respect of this
Agreement may be released without affecting the liability of any party not so
released.

24.

Rights Cumulative.  The rights and remedies herein provided are cumulative and
not exclusive of any rights or remedies which Indemnitee has under the Note, the
Mortgage, the Loan Agreement or the other Loan Documents or would otherwise have
at law or in equity.





10




25.

Inapplicable Provisions.  If any term, condition or covenant of this Agreement
shall be held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.

26.

Governing Law.

(a)

THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY INDEMNITOR
AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE
NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS WITH RESPECT TO THE PROPERTY SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY
LAW, INDEMNITOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE
NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

(b)

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR INDEMNITOR ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY AT INDEMNITEE’S OPTION BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT
TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND INDEMNITOR WAIVES
ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM
NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND INDEMNITOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.  INDEMNITOR DOES HEREBY DESIGNATE AND APPOINT:





11




The Corporation Trust Company

Corporation Trust Center

1209 Orange Street

Wilmington, Delaware 19801




AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO INDEMNITOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON INDEMNITOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  INDEMNITOR (I) SHALL GIVE PROMPT
NOTICE TO INDEMNITEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.




27.

Miscellaneous.  

(a)

Wherever pursuant to this Agreement (i) Indemnitee exercises any right given to
it to approve or disapprove, (ii) any arrangement or term is to be satisfactory
to Indemnitee, or (iii) any other decision or determination is to be made by
Indemnitee, the decision of Indemnitee to approve or disapprove, all decisions
that arrangements or terms are satisfactory or not satisfactory and all other
decisions and determinations made by Indemnitee, shall be in the sole and
absolute discretion of Indemnitee and shall be final and conclusive, except as
may be otherwise expressly and specifically provided herein.

(b)

Wherever pursuant to this Agreement it is provided that Indemnitor pay any costs
and expenses, such costs and expenses shall include, but not be limited to,
legal fees and disbursements of Indemnitee, whether retained firms, the
reimbursements for the expenses of the in-house staff or otherwise.

(c)

If Indemnitor consists of more than one person or party, the obligations and
liabilities of each such person or party hereunder shall be joint and several.




 [NO FURTHER TEXT ON THIS PAGE]




 





12










IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.

INDEMNITOR:

INLAND DIVERSIFIED FORT MYERS COLONIAL SQUARE, L.L.C., a Delaware limited
liability company

By:

Inland Diversified Real Estate Trust, Inc.,

       

a Maryland corporation, its sole member




By:

/s/ Barry L. Lazarus

Name:

Barry L. Lazarus

Title:

President

INLAND DIVERSIFIED FORT MYERS VILLAGE WALK, L.L.C., a Delaware limited liability
company

By:

Inland Diversified Real Estate Trust, Inc.,

       

a Maryland corporation, its sole member




By:

/s/ Barry L. Lazarus

Name:

Barry L. Lazarus

Title:

President

















SCHEDULE A

BORROWER

Inland Diversified Fort Myers Colonial Square, L.L.C., a Delaware limited
liability company

Inland Diversified Fort Myers Village Walk, L.L.C., a Delaware limited liability
company




















EXHIBIT A

DESCRIPTION OF LAND




Inland Diversified Fort Myers Colonial Square, L.L.C Property:























Inland Diversified Fort Myers Village Walk, L.L.C. Property:











16


